United States Court of Appeals
                               For the Eighth Circuit
                           ___________________________

                                   No. 20-3595
                           ___________________________

                  Randy Davidson; Bonnie Davidson; Travis Doran,

                         lllllllllllllllllllllPlaintiffs - Appellants,

                                        Mark Reyes,

                                 lllllllllllllllllllllPlaintiff.

                                               v.

 Village of Freistatt; Deborah Shoen, in her official and individual capacities; Eva
 Jobe, in her official and individual capacities; Delpha Bowling, in her official and
 individual capacities; Brenna Schroeder, in her official and individual capacities;
   James Ortwein, in his official and individual capacities; William Petrus, in his
official and individual capacities; Elmer Conway, in his official and individual capacities,

                        lllllllllllllllllllllDefendants - Appellees.
                                         ____________

                      Appeal from United States District Court
                     for the Western District of Missouri - Joplin
                                   ____________

                               Submitted: August 5, 2021
                                Filed: August 24, 2021
                                    [Unpublished]
                                    ____________

Before COLLOTON, GRUENDER, and KOBES, Circuit Judges.
                        ____________
PER CURIAM.

      Randy Davidson, Bonnie Davidson, Travis Doran, and Mark Reyes appeal
following the district court’s1 adverse grant of summary judgment and denial of their
Federal Rule of Civil Procedure 60(b) motion in their civil rights action.

       Initially, we conclude that the December 14 notice of appeal (NOA) was timely
filed within 30 days of the November 12 order denying plaintiffs’ Rule 60(b) motion
for reconsideration. See Fed. R. App. P. 4(a)(1)(A), 26(a)(1)(C). However, because
the May 19 Rule 60(b) motion was not filed within 28 days after the April 20
judgment was entered, it was not timely to toll the time to appeal the judgment or the
earlier partial dismissal. See Fed. R. App. P. 4(a)(4)(A)(vi). Thus, we have
jurisdiction to review only the November 12 denial of the Rule 60(b) motion. See
Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923 (8th Cir. 2006).

      We conclude that the district court did not abuse its discretion by denying the
Rule 60(b) motion, as the denial was not based on clearly erroneous fact findings or
erroneous conclusions of law, and plaintiffs did not present exceptional circumstances
warranting relief under that rule. See Fed. R. Civ. P. 60(b); Giles v. Saint Luke’s
Northland-Smithville, 908 F.3d 365, 368 (8th Cir. 2018); Noah v. Bond Cold Storage,
408 F.3d 1043, 1045 (8th Cir. 2005) (per curiam) (standard of review). Accordingly,
we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                         -2-